Case 5:21-cv-00246-RBD-PRL Document 46 Filed 06/17/21 Page 1 of 2 PageID 240




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

DANA HARSHMAN,

       Plaintiff,

v.                                                             Case No: 5:21-cv-246-RBD-PRL

WALGREENS,

       Defendant.


                                             ORDER

       This matter is before the Court sua sponte. On May 24, 2021, this Court ordered

Plaintiff to stop emailing chambers. (Doc. 31). Plaintiff subsequently emailed chambers

several more times. On May 27, 2021, the Court ordered Plaintiff to stop emailing chambers

again and warned him that that any failure to comply may result in sanctions. (Doc. 33).

Plaintiff has since continued to email chambers. Under Local Rule 3.01(j), “[a] party must

not use a letter, email, or the like to request relief or to respond to a request for relief.”

       The Court previously told Plaintiff that any email (and any attachment) sent to

chambers is not part of the record in this case and any relief Plaintiff sought in the

unauthorized emails is denied.

       Accordingly, Plaintiff is directed to show cause on or before July 1, 2021 as to why

sanctions should not be imposed, including recommending dismissal for failure to comply

with the Local Rules and the Court’s Orders.

       Additionally, given the posture of the case, Plaintiff’s motion to strike (Doc. 37) and

motions to compel (Doc. 41 & 44) are due to be denied. Plaintiff moved to proceed in forma

pauperis and was given an opportunity to file an amended complaint. Plaintiff has since filed
Case 5:21-cv-00246-RBD-PRL Document 46 Filed 06/17/21 Page 2 of 2 PageID 241




an amended complaint and did not allege viable claims. The undersigned recommended

denying the motion and dismissing Plaintiff’s amended complaint. (Doc. 38).

       DONE and ORDERED in Ocala, Florida on June 17, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -2-
